In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00266-CV
     ___________________________

     JERALD H. MILLER, Appellant

                     V.

        SHEREE LUCAS, Appellee


  On Appeal from the 236th District Court
          Tarrant County, Texas
      Trial Court No. 236-291993-17


 Before Sudderth, C.J.; Gabriel and Kerr, JJ.
    Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      Appellant’s brief originally was due on December 19, 2018. He then filed

several motions for extensions, relying on his medical conditions and illnesses to

justify the extensions. The court granted a 60-day extension until February 19, 2019,

and then a 38-day extension until March 29, 2019, which included a warning that

“NO FURTHER EXTENSIONS WILL BE GRANTED.”

      Appellant nonetheless filed an additional motion for an extension of time on

April 2, 2019, and the court granted his motion in part and ordered him to file his

brief by April 26, 2019, or the appeal would be dismissed for want of prosecution

with no further notice. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

      Appellant filed a brief, but because it did not comply with the requirements in

rule of appellate procedure 38.1, we instructed him to file a compliant amended brief

by May 17, 2019, warning him that failure to do so could result in striking the brief he

had filed and dismissal of the appeal or waiver of noncomplying points. No amended

brief was forthcoming, and so on May 31, 2019, we notified appellant we would

dismiss the appeal for want of prosecution unless, by June 10, 2019, he filed the

amended brief and an accompanying motion reasonably explaining the brief’s

untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). On June 12, 2019, appellant filed a motion for an extension of

time, asking for “one other extension in which to file his amended brief to at least July

8, 2019.”
                                            2
       The court granted appellant’s motion and ordered his amended brief due by

July 8, 2019.

       Instead of filing his amended brief, however, appellant filed a motion for an

extension of time, requesting an additional extension until July 29, 2019, and the court

granted the motion, ordered his brief due July 29, 2019, and included the warning that

“NO FURTHER EXTENSIONS WILL BE GRANTED.”

       On August 1, 2019, appellant filed another motion for extension of time.

Because appellant has failed to file his amended brief even after we afforded ample

opportunities to do so, we deny his motion and dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: August 15, 2019




                                            3